J-A04021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARY JANE DOYLE,                                   IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                         Appellee

                   v.

JAMES T. DOYLE,

                         Appellant                      No. 617 WDA 2015


                   Appeal from the Decree April 9, 2015
            In the Court of Common Pleas of Allegheny County
                Civil Division at No(s): FD-98-009613-2004


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and SHOGAN, J.

MEMORANDUM BY BENDER, P.J.E.:                           FILED APRIL 26, 2016

     Mary Jane Doyle (“Wife”) appeals from the Divorce Decree entered on

April 9, 2015. The issues raised by Wife relate back to the December 30,

2013 order, which denied her request for declaratory judgment and upheld

the marriage settlement agreement (“MSA”) entered between James T.

Doyle (“Husband”) and Wife. We affirm.

     The   relevant     facts   and   procedural   history   of   this   case   were

summarized by the trial court as follows:

           The within matter comes before the court on [Wife’s]
     request for declaratory judgment with respect to the validity of
     the Marriage Settlement Agreement (MSA) entered into by the
     [p]arties on June 3, 2009. [Wife] requests declaratory judgment
     that the MSA is void, invalid, and non-binding. A trial on [Wife’s]
     Complaint for Declaratory Judgment was held on October 16,
     2013.

           The [p]arties were married in November[ of] 1981[,] and
     had three children, one of whom is deceased. [Husband] worked
J-A04021-16


     as a pharmacist throughout the marriage while [Wife] worked as
     a real estate agent beginning in 1993. Wife filed for divorce on
     four (4) separate occasions, the first filing occurring on August
     21, 1998.     However, the complaint was never served on
     Husband as the couple reconciled.        Wife filed an Amended
     Complaint in Divorce on August 27, 1999[,] but Wife did not
     pursue this second attempt at divorce as the couple agreed to
     reconcile again. Wife filed a Second Amended Complaint in
     Divorce on September 21, 2006, at which time she was
     represented by Attorney Lisa Petruzzi for a period of
     approximately six (6) weeks. On June 4, 2009, Wife filed her
     last Complaint in Divorce.

            During the pendency of Wife’s representation by Attorney
     Petruzzi, Wife provided a list of marital assets to [A]ttorney
     Petruzzi and, at trial, Wife testified that she was aware of certain
     marital assets which were valued at $360,869.51. Attorney
     Petruzzi, on October 11, 2006, wrote a letter to Husband setting
     forth, in pertinent part, that “[Wife] indicates that the two of you
     have discussed some manner of settling your marital property,
     and I will be preparing a Settlement Agreement along those lines
     and forwarding it to you for your review.”

           The relationship with Attorney Petruzzi ended after
     Attorney Petruzzi had forwarded to Husband a copy of the
     Second Amended Complaint in Divorce, an Acceptance of
     Service, and the letter referred to above.      The [p]arties
     thereafter met with Attorney Richard Malesky, a business
     acquaintance of Wife, to memorialize a comprehensive
     agreement that they had reached. Wife acknowledged that a
     consensus regarding the division of the marital property had
     been reached with Husband at that time.             She also
     acknowledged that she entered into the agreement with
     Husband knowing that she lacked full knowledge of the marital
     estate. She testified that she simply wanted to get out of the
     marriage, and that she knew that she had gotten a raw deal
     although she just did not know how bad it was.

        Wife then sought the services of Attorney Mark Joseph and,
     on April 29, 2009, both she and Husband executed a fee
     agreement with Attorney Joseph with the expectation that he
     would represent both [p]arties in a no-fault divorce. Soon
     thereafter, Wife sent emails to Attorney Joseph outlining the
     terms she would like the MSA to contain.         She also gave
     deadlines and set forth clear expectations of how she would like

                                    -2-
J-A04021-16


     the [p]arties’ accounts to be divided.      Furthermore, Wife
     advised in these emails that she was reneging on the deal that
     she and Husband had purportedly previously reached and
     demanded an increase of $15,000.00 with respect to Husband’s
     proposed cash payment to her. Specifically, Wife stated in one
     of her emails the following:

        I am asking for a settlement of $100,000 and that I will
        remove my name from Husband’s TD Ameritrade account
        and release myself from all his checking accounts, savings
        accounts, pension account, retirement, IRAs, stocks and
        any other investments. In turn he will release himself
        from my checking account, savings accounts, pension
        account, 401(K) account, stocks, SEP and IRAs. At the
        time he gives me a certified check for $100,000 we will
        transfer the title and deed of our current home at 111
        Magnolia Dr., Glenshaw, PA       to James T. Doyle and
        remove my name from his Ameritrade account.

           Finally, at trial, Wife acknowledged that the MSA
     accomplished exactly what she demanded in her emails to
     Attorneys Maleski and Joseph.

Trial Court Opinion (“TCO”), 1/30/14, at 1-3.

     After the hearing on Wife’s complaint for declaratory judgment, the

court entered an order finding that Husband and Wife’s June 3, 2009 MSA

was valid, binding, and enforceable against the parties. See Order of Court,

12/30/13. Wife initially filed a notice of appeal on January 23, 2014,

followed by a timely Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. However, this Court determined that the subject

order was not final and appealable and, thus, we quashed the appeal as

interlocutory. The case was remanded to the trial court.

     On April 9, 2015, the lower court entered a divorce decree, rendering

the December 30, 2013 order final and appealable. See Sneeringer v.

Sneeringer, 876 A.2d 1036, 1038 (Pa. Super. 2005) (stating “[t]his Court

                                    -3-
J-A04021-16



has … determined that interim matters in divorce actions do not become

final until a divorce decree is entered”). Wife immediately thereafter

proceeded with filing notice of the instant appeal. The trial court adopted its

January 30, 2014 opinion (TCO) as its Rule 1925(a) opinion. See Order of

Court, 4/15/15.

      Wife now presents the following issues for our review on appeal:

      I.     Whether the trial court committed an error of law in
             holding that the parties’ Marital Settlement Agreement
             could only be invalidated for lack of full and fair disclosure
             (which by itself has no “reliance” requirement) if Wife
             could prove misrepresentation (as to which reliance is
             required), when as a matter of law, nondisclosure and
             misrepresentation are separate and independent grounds
             for invalidating the [MSA].

      II.    Whether the trial court committed an error of law in
             holding that a waiver of disclosure need not be in writing.

      III.   Whether the trial court committed an error of law or abuse
             of discretion in holding that [Wife] waived her right to full
             and fair disclosure.

Wife’s Brief at 4.

      To begin, we note our standard of review:

      The determination of marital property rights through prenuptial,
      postnuptial and settlement agreements has long been permitted,
      and even encouraged.          Both prenuptial and post-nuptial
      agreements are contracts and are governed by contract law.
      Moreover, a court’s order upholding the agreement in divorce
      proceedings is subject to an abuse of discretion or error of law
      standard of review. An abuse of discretion is not lightly found,
      as it requires clear and convincing evidence that the trial court
      misapplied the law or failed to follow proper legal procedures.
      We will not usurp the trial court’s fact-finding function.




                                      -4-
J-A04021-16



Paroly v. Paroly, 876 A.2d 1061, 1063 (Pa. Super. 2005) (internal

quotation marks and citations omitted).

      Wife asserts that the trial court committed an error of law in holding

that the MSA could only be invalidated by proving both a lack of full and fair

disclosure and fraud or misrepresentation. Wife’s Brief at 13.         However,

after careful review, we conclude that the trial court properly applied the

controlling law.

      We previously reviewed the seminal decision of Simeone v. Simeone,

581 A.2d 162 (Pa. 1990), regarding the standards for determining the

validity of marital settlement agreements:

      Under Simeone, we are not permitted to review the
      reasonableness of a marital settlement agreement to determine
      its validity, and the fact that the parties did not have separate
      representation is not relevant.      That case abolished prior,
      paternalistic approaches to enforcing such agreements and
      announced, “Absent fraud, misrepresentation, or duress,
      spouses should be bound by the terms of their agreements.”
      [Simeone,] 581 A.2d at 165.

      The Simeone Court reaffirmed the “longstanding principle that a
      full and fair disclosure of the financial positions of the parties is
      required….” Id. [at 165].

Paroly, 876 A.2d at 1065. See also Stoner v. Stoner, 819 A.2d 529, 533

(Pa. 2003) (reaffirming “the principle in Simeone that full disclosure of the

parties’ financial resources is a mandatory requirement”).

      Wife asserted in her declaratory judgment action that the MSA is

invalid due to a lack of full and fair disclosure and as a result of fraud and

misrepresentation. Amended Complaint for Declaratory Judgment, 6/9/10,


                                      -5-
J-A04021-16



at 2, ¶¶ 6-7 (unpaginated).       However, the MSA contains the following

disclosure language: “The parties hereto acknowledge and agree that each

has provided to the other and received from the other a full, fair, and frank

disclosure of the parties’ and each of the party’s financial condition and

position.”   MSA, 6/3/09, at 5, ¶ 11 (unpaginated).         “If an agreement

provides that full disclosure has been made, a presumption of full disclosure

arises. If a spouse attempts to rebut this presumption through an assertion

of fraud or misrepresentation then this presumption can be rebutted if it is

proven by clear and convincing evidence.” Paroly, 876 A.2d at 1066

(quoting Simeone, 581 A.2d at 167).

      The elements of fraudulent misrepresentation are well settled.
      In order to void a contract due to a fraudulent
      misrepresentation, the party alleging fraud must prove, by clear
      and convincing evidence: (1) a representation; (2) which is
      material to the transaction at hand; (3) made falsely with
      knowledge of its falsity or recklessness as to whether it is true or
      false; (4) with the intent of misleading another into relying on it;
      (5) justifiable reliance on the misrepresentation; and (6)
      resulting injury proximately caused by the reliance. All of these
      elements must be present to warrant the extreme sanction of
      voiding the contract.

Porreco v. Porreco, 811 A.2d 566, 570 (Pa. 2002) (internal citations

omitted).

      Clearly, there is a presumption of full disclosure in the present case,

based on the disclosure language expressly stated in the MSA. Because of

Wife’s attempt to rebut this presumption with an assertion of fraud and

misrepresentation, the trial court properly applied the aforementioned



                                     -6-
J-A04021-16



elements outlined in Porecco, and concluded that there was no fraudulent

misrepresentation involved in the execution of the MSA.      The trial court’s

conclusion is well-supported by the following:

      The court does not find that Husband made any material
      representation to Wife that Wife relied on when entering into the
      MSA. On the contrary, Wife made numerous representations to
      Attorneys Maleski and Joseph prior to the execution of the MSA
      that show that she essentially initiated and controlled the
      negotiations relative to the division of the marital assets. She
      understood that Husband’s assets had a much greater value
      than hers and acknowledged, when making her settlement
      proposal some three (3) weeks before signing the MSA, in her
      May 5th, 2009 email to attorneys Maleski and Joseph that “what
      she is asking for is far less than what she is entitled to.”
      Furthermore, Wife testified at trial that she was “being more
      than fair with this settlement offer. If you total up Husband’s
      savings against hers, what she is asking for is far less than what
      she is entitled to…”

TCO at 5-6.

      We discern no abuse of discretion by the trial court, as its decision to

validate the MSA is based on facts well supported by the record. Moreover,

the MSA expressly states that a full and fair disclosure was made and Wife’s

testimony is indicative that she had knowledge of the value of Husband’s

assets. “Case law provides that where the circumstances indicate that a

spouse has knowledge of the general value of the couples’ assets, an

agreement will be upheld especially where … the agreement recites that full

and fair disclosure was made.” Paroly, 876 A.2d at 1067.

      Based on the presumption of a full and fair disclosure in the MSA and

Wife’s failure to rebut this presumption, we deem Wife’s second and third



                                    -7-
J-A04021-16



issues regarding waiver of disclosure to be moot. For the reasons provided

above, we affirm the court’s order denying Wife’s request for declaratory

judgment and upholding the MSA dated June 3, 2009.

     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2016




                                  -8-